Cuyahoga App. Nos. 78158, 78159, 78299, 78301, 80083, 80332, 80673 and 81576, 153 Ohio App.3d 458, 2003-Ohio-3936, 794 N.E.2d 729. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellee’s expedited motion to permit counsel of record to examine sealed documents,
IT IS ORDERED by the court that the motion be, and hereby is, granted to the following extent:
All counsel or employees of counsel for the parties in this ease, excluding amicus curiae, are permitted to examine and copy documents in the record which have been designated under seal by the court of appeals. However, all such documents shall remain under seal unless otherwise ordered by this court.